ICJ_119_AerialIncident1999_PAK_IND_2000-06-21_JUD_01_PO_01_FR.txt. 36

OPINION INDIVIDUELLE DE M. ODA
[Traduction]

Cour permanente de Justice internationale — Paragraphe 2 de l'article 36 du
Statut de la Cour — Clause facultative Réserve à l'égard des Nations du
Commonwealth — Acte général pour le règlement pacifique des différends inter-
nationaux -- Résolution de l’Assemblée du 2 octobre 1924 -. Protocole de 1924
pour le règlement pacifique des différends internationaux — Résolution de
l'Assemblée du 26 septembre 1928 — Article 17 de l'Acte général de 1928 -
Adhésion à l'Acte général de 1928.

 

1. J'approuve entièrement la décision par laquelle la Cour a jugé
qu'elle n'avait compétence, pour connaître de la requête déposée par le
Pakistan le 21 septembre 1999 (introduisant une instance contre l'Inde au
sujet d'un différend relatif à la destruction, le 10 août 1999, d’un avion
pakistanais), sur aucune des bases invoquées par le Pakistan pour fonder
la compétence de la Cour: 1) l’article 17 de l’Acte général de 1928, ii) les
déclarations faites par les deux Parties conformément au paragraphe 2 de
l'article 36 du Statut de la Cour, et ili) le paragraphe | de l’article 36 du
Statut de la Cour.

2. J'aimerais cependant m'arrêter un peu sur l'Acte général de 1928,
sur lequel, entre autres, le Pakistan entendait fonder la compétence de la
Cour et que la Cour a rejeté comme base de compétence.

Le Pakistan fait valoir que l'Inde britannique (l'Inde) a adhéré à cet
Acte le 21 mai 1931. et que lui-même y a adhéré par voie de succession
automatique selon le droit international coutumier. La Cour, sans juger
nécessaire de décider si l'Acte général de 1928 Iui-méme est encore en
vigueur, déclare que «l'Inde ne saurait être regardée comme Partie [à
l'Acte général de 1928] à la date à laquelle la requête a été déposée par le
Pakistan dans la présente affaire», et conclut que «la Cour n'a pas com-
pétence pour connaître de la requête sur la base des dispositions de l’ar-
ticle 17 de l’Acte général de 1928» (par. 13-28 de l'arrêt).

Je ne suis pas en désaccord avec le raisonnement par lequel la Cour
rejette l'article 17 de l'Acte général de 1928 comme base de sa compé-
tence. Cependant. c'est sous un angle différent que je considère person-
nellement l'Acte général, dans lequel le Pakistan voit une base de com-
pétence de la Cour.

3. J'estime pour ma part que l'Acte général de 1928 ne pouvait pas en
soi être considéré comme un instrument conférant juridiction obligatoire
à la Cour indépendamment de la «clause facultative» du paragraphe 2 de
l'article 36 du Statut de la Cour permanente de Justice internationale ou
en sus de cette clause. C’est sur ce point que je me dissocie de l’argumen-

28
INCIDENT AÉRIEN (OP. IND. ODA) 37

tation qui a amené la Cour à décider que l’article 17 de l’Acte général de
1928 ne saurait fonder sa compétence.

Il n’est pas inutile à cet égard de rappeler brièvement comment et dans
quelles circonstances l’Acte général, que le Pakistan invoque comme base
de la compétence de la Cour, a été rédigé en 1928 et, parallèlement,
comment a évolué la notion de juridiction obligatoire de la Cour per-
manente.

*
* *

4. Le Statut de la Cour permanente de Justice internationale (tel qu'il
a été approuvé par l’Assemblée de la Société des Nations le 13 décembre
1920) est entré en vigueur le 2 septembre 1921 après ratification du «pro-
tocole de signature du Statut de la Cour» par la majorité des Etats
Membres de la Société des Nations (vingt-sept Etats) (il est indiqué à
la page 120 du premier rapport annuel de la Cour permanente que, au
1 juin 1925, quarante-huit Membres de la Société des Nations avaient
signé le protocole).

L'article 36 du Statut, qui porte sur la compétence de la Cour, dispose
dans son paragraphe 2:

«Les Membres de la Société et Etats mentionnés à l’annexe au
pacte pourront, soit lors de la signature ou de la ratification du pro-
tocole, auquel le présent Acte est joint, soit ultérieurement, déclarer
reconnaître dès à présent comme obligatoire, de plein droit et sans
convention spéciale, vis-à-vis de tout autre Membre ou Etat accep-
tant la même obligation, la juridiction de la Cour sur toutes ou quel-
ques-unes des catégories de différends d’ordre juridique ayant pour
objet:

a) Vinterprétation d'un traité;

b} tout point de droit international;

c) la réalité de tout fait qui, s’il était établi, constituerait la violation
d’un engagement international;

d) la nature ou l'étendue de la réparation due pour la rupture d’un
engagement international.»

Les Etats parties au Statut de la Cour pouvaient faire en vertu du para-
graphe 2 de l'article 36 une déclaration pour laquelle le protocole de
signature du Statut proposait le libellé-type suivant:

«Disposition facultative

Les soussignés, dûment autorisés, déclarent en outre, au nom de
leur gouvernement, reconnaître dès à présent comme obligatoire, de
plein droit et sans convention spéciale, la juridiction de la Cour
conformément au paragraphe 2 de l’article 36, du Statut de la Cour
et dans les termes suivants...»

5. Peu d’Etats ont effectivement fait cette déclaration dans les années

29
INCIDENT AERIEN (OP. IND. ODA) 38

qui ont suivi la création de la Cour permanente. Les chiffres indiqués par
la Société des Nations à ses débuts varient selon les documents consultés.
Cependant, les quatre premiers volumes du rapport annuel de la Cour
permanente de Justice internationale, examinés ensemble, sembleraient
indiquer que les Etats suivants ont fait cette déclaration et sont devenus
liés par la «clause facultative» au cours des premières années suivant
l'adoption du Statut de la Cour: Autriche 1921; Danemark 1921; Suisse
1921; Pays-Bas 1921; Bulgarie 1921; Suède 1921; Uruguay 1921: Nor-
vege 1921; Portugal 1921: Haïti 1921; Finlande 1922; Lituanie 1922:
Estonie 1923 (voir le quatrième rapport annuel, pp. 114, 412).

Cette liste n’est peut-être pas entièrement exacte ou complète, à cause
de l’imprécision des sources, qui sont contradictoires même s’il s’agit de
documents de la Cour permanente. Il est toutefois évident que les Etats
qui ont fait cette déclaration étaient peu nombreux par rapport au
nombre total des Etats parties au Statut de la Cour permanente, une cin-
quantaine.

* Ok

6. C'est dans ces circonstances que l'Assemblée de la Société des
Nations, à sa cinquième session en 1924, pour faciliter l'acceptation de la
juridiction obligatoire de la Cour par un aussi grand nombre de pays que
possible, fut amenée à se poser la question de la licéité des réserves a la
«clause facultative». Le 2 octobre 1924, l’Assemblée adopta une résolu-
tion dans laquelle elle considérait qu’ «il résulte de fl] examen [des termes
du paragraphe 2 de l’article 36] que lesdits termes sont assez souples pour
permettre aux Etats d’adhérer au protocole spécial, ouvert en vertu du
paragraphe 2 de l’article 36, en faisant les réserves leur paraissant indis-
pensables» et recommandait aux Etats d’adhérer le plus tôt possible à la
clause facultative (Société des Nations, Journal officiel, supplément spé-
cial n° 23, p. 502; (annexe 30), annexe I.2 a A.135.1924).

7. Parallèlement à la résolution du 2 octobre 1924, l’Assemblée recom-
manda le même jour à tous les Membres de la Société des Nations
d’accepter le «protocole pour le règlement pacifique des différends inter-
nationaux» que l’Assemblée avait rédigé dans le désir de «faciliter la
complète application du système prévu au Pacte de la Société des Nations
pour le règlement pacifique des différends entre les Etats». L'article 3 du
«protocole de 1924» dispose ce qui suit:

«Les Etats signataires s'engagent à reconnaître comme obliga-
toire, de plein droit et sans convention spéciale, la juridiction de la
Cour permanente de Justice internationale dans les cas visés au para-
graphe 2 de l’article 36 du Statut de la Cour, mais sans préjudice de
la faculté pour un Etat quelconque, lorsqu'il adhérera au protocole
spécial ouvert le 16 décembre 1920, prévu par ledit article, de for-
muler les réserves compatibles avec ladite clause.» (/bid, p. 502,
annexe 30 a) annexe IT à A.135.1924.)

30
INCIDENT AERIEN (OP. IND. ODA) 39

A la lecture de ce texte, il est clair, toutefois, que l’intention des rédac-
teurs du protocole de 1924 n’était pas de soumettre directement les Etats
parties à la juridiction obligatoire de la Cour, mais plutôt d'encourager
un plus grand nombre d'Etats à accepter la «clause facultative» du Statut
de la Cour, sans préjudice du droit des Etats de faire les réserves qu'ils
considéraient comme indispensables. Les rédacteurs du protocole ne pen-
sèrent pas apparemment que les Etats qui ne voulaient pas accepter la
juridiction obligatoire de la Cour en adhérant à la «clause facultative»
du Statut assumeraient quand même cette obligation en adhérant simple-
ment au protocole de 1924.

La résolution mentionnée au paragraphe 6 ci-dessus, ainsi qu’une autre
résolution à laquelle était annexé le «protocole de 1924», et qui traitait
des questions que l’Assemblée examinait sous un même point intitulé
«Arbitrage, sécurité et réduction des armements: protocole pour le règle-
ment pacifique pour les différends internationaux», avait pour but de
faciliter l'adhésion à la «clause facultative» du Statut de la Cour permet-
tant aux Etats de faire toutes les réserves qu'ils jugeaient indispensables.
Ces deux résolutions furent mises aux voix ensemble, au cours d’un vote
par appel nominal, et adoptées à l’unanimité des quarante-huit délégués
présents.

8. En fait, dans les quelques années qui suivirent 1924, un petit nombre
d'Etats seulement (la Belgique en 1926, l'Ethiopie en 1926 et l'Allemagne
en 1928) allaient faire une déclaration en vertu de la «clause facul-
tative» en réponse à l'appel lancé par l’Assemblée dans sa résolution
pour que les « Etats adhèrent le plus tôt possible» à cette clause; le «pro-
tocole de 1924» n’a pas été ratifié par un seul Etat, et il n’est donc jamais
entré en vigueur.

* Ok

9. A sa neuvième session, en 1928, l’Assemblée réitéra son appel aux
Etats pour qu'ils fassent des déclarations acceptant la juridiction obliga-
toire de la Cour. Dans une résolution relative à la clause facultative de
l'article 36 du Statut de la Cour, adoptée le 26 septembre 1928, l’Assem-
blée, se référant à la résolution de 1924, déclara que, selon elle, cette réso-
lution «n’a[vait] pas eu, jusqu’[alors], tous les résultats désirables». Elle
émit l'opinion que «pour faciliter effectivement l’acceptation de ladite
clause, il convient de réduire les obstacles qui empêchent les Etats de
s'engager» et se déclara en outre convaincue que

«il convient ... d’attirer une fois de plus l'attention sur la possibilité
offerte, par les termes mêmes dudit texte, aux Etats qui ne croient
pas pouvoir y adhérer purement et simplement, de le faire moyen-
nant des réserves propres à limiter la portée de leurs engagements,
soit quant à leur durée, soit quant à leur étendue».

L'Assemblée recommanda que «les Etats qui n’ont pas encore accédé à la
clause facultative du Statut ... veuillent bien, à défaut d’adhésion pure et

31
INCIDENT AERIEN (OP. IND. ODA) 40

simple, examiner dans quelle mesure le souci de leurs intéréts leur permet
d’adhérer dans les conditions indiquées ci-dessus» (Société des Nations,
Journal officiel, supplément spécial n° 64, p. 491).

10. Aisi, moins de dix ans après la création de la Cour permanente,
les réserves a la compétence de la Cour étaient autorisées, ce qui était
censé encourager les Etats à accepter la juridiction obligatoire de la Cour.

Un assez grand nombre d’Etats adhérèrent à la «clause facultative» en
l’assortissant de réserves diverses. En 1939, le nombre total des Etats qui
avaient ratifié cette clause, et étaient donc liés par elle, s'élevait a
vingt-neuf. Ces déclarations, toutes accompagnées de différents types de
réserves, figurent dans les rapports annuels de la Cour permanente.

L'Inde est l’un de ces Etats. Le 19 septembre 1929, elle a fait une décla-
ration ainsi libellée:

«Au nom du Gouvernement de l'Inde et sous réserve de ratifica-
tion, je déclare reconnaitre comme obligatoire, de plein droit et sans
convention spéciale, sous condition de réciprocité, la juridiction de
la Cour, conformément au paragraphe 2 de V’article 36 du Statut de
la Cour, pour une durée de dix années, et, par la suite, jusqu’a ce
qu’il soit donné notification de la prorogation de cette acceptation,
pour tous les différends qui s’élèveraient, après la ratification de la
présente déclaration au sujet de situations ou de faits postérieurs à
ladite ratification, autres que ...

les différends avec les gouvernements de tous autres Membres de la
Société des Nations, membres du Commonwealth britannique de
nations, différends qui seront réglés selon une méthode convenue
entre les parties ou dont elles conviendront...» {Sixième rapport
annuel de la Cour permanente de Justice internationale (15 juin
1929-15 juin 1930), p. 473.)

L’adhésion de l’Inde à la «clause facultative» assortie de la réserve Com-
monwealth était identique à celle de la Grande-Bretagne (19 septembre
1929) et d’autres pays du Commonwealth comme la Nouvelle-Zélande
(19 septembre 1929), l'Union sud-africaine (19 septembre 1929), l’Aus-
tralie (20 septembre 1929) et le Canada (20 septembre 1929).

*

11. Parallèlement à la résolution susmentionnée, l’Assemblée, toujours
à sa neuvième session en 1928, adopta un projet d’Acte général pour le
règlement pacifique des différends internationaux, dans un effort pour
remplacer les nombreux traités bilatéraux d’arbitrage et de conciliation
existants par un instrument multilatéral unique. Le projet proposait de
nouvelles idées pour la «commission permanente ou spéciale de concilia-
tion» (chapitre I de la conciliation) et le «tribunal arbitral» (chapitre II
du règlement arbitral), qui devaient être constitués en vertu de l’Acte.

Le projet d’Acte général prévoyait aussi le règlement judiciaire des dif-
férends internationaux d'ordre juridique (chapitre Il du règlement judi-

32
INCIDENT AÉRIEN (OP. IND. ODA) Al

ciaire), autrement dit le recours a la Cour permanente. Les Etats pou-
vaient adhérer a l’Acte général de 1928 en choisissant entre les trois
formules suivantes: formule A (toutes les dispositions relatives a la conci-
hation, au règlement judiciaire et à Parbitrage); formule B (conciliation et
règlement judiciaire): formule C (conciliation seulement) (Acte général de
1928, art. 38). Le règlement judiciaire s’accompagnait dans tous les cas
du recours à la conciliation ou à l'arbitrage.

L'article 17, le premier article du chapitre II (du règlement judiciaire)
de P’Acte général, était ainsi conçu:

«Fous différends au sujet desquels les parties se contesteraient
réciproquement un droit seront, sauf les réserves éventuelles prévues
à l’article 39, soumis pour jugement à la Cour permanente ... a
moins que les parties ne tombent d’accord, dans les termes prévus
ci-après, pour recourir à un tribunal arbitral.

Il est entendu que les différends ci-dessus visés comprennent
notamment ceux que mentionne l’article 36 du Statut de la Cour...»

L'article 39 auquel renvoie l’article 17 s'appliquait non seulement au
chapitre sur le règlement judiciaire, mais aussi aux chapitres sur la conci-
liation et le règlement arbitral, et il était ainsi libellé «[ujne partie pourra,
en adhérant au présent Acte général, subordonner son acceptation aux
réserves limitativement énumérées dans le paragraphe suivant». Ces
réserves n'étaient possibles que dans trois cas seulement, et l’article ne
disait rien de la réserve Commonwealth.

12. Il est important de noter, cependant, que, dans le projet d’Acte
général, le règlement judiciaire (chap. II) n’était pas traité de la même
manière que la conciliation et le règlement arbitral, dans la mesure où il
prévoyait le recours à une institution — la Cour permanente — qui exis-
tait déjà. Ainsi, en ce qui concerne le recours à la Cour permanente, le
texte de l’Acte général n’ajoutait rien de nouveau à la «clause faculta-
tive» du Statut de la Cour. L’adhésion à l’Acte général selon la formule
A ou la formule B (comprenant le règlement judiciaire) n’était pas censée
remplacer l’acceptation de la «clause facultative», ni créer aucune obliga-
tion à l’égard de la compétence de la Cour. Les Etats parties au Statut de
la Cour restaient libres à tout moment d’accepter la «clause facultative»
du Statut. Pour ce qui est de l'obligation de soumettre les différends à la
Cour permanente, l’Acte général n’avait pas d’effet réel, et on ne peut pas
considérer qu’il ait imposé une obligation nouvelle aux Etats qui y ont
adhéré, ni qu'il ait modifié la compétence de la Cour acceptée auparavant
par ces Etats. En d’autres termes, l’Acte général, dans son chapitre IJ
portant sur le règlement judiciaire, n’était pas censé se substituer aux para-
graphes | et 2 de l’article 36 du Statut comme base de compétence de la
Cour.

Le même jour que la résolution mentionnée au paragraphe 9 ci-dessus,
l’Assemblée a aussi adopté une résolution recommandant à tous les Etats
d’adopter l’Acte général.

13. En outre, ces dispositions concernant le règlement judiciaire

33
INCIDENT AERIEN (OP. IND. ODA) 42

montrent que l’Acte général devait être examiné a la lumière de la résolu-
tion mentionnée au paragraphe 9 ci-dessus, dans laquelle l’Assemblée
langait un appel aux Etats pour qu'ils acceptent la compétence obligatoire
de la Cour permanente, fût-ce en l’assortissant des réserves qu'ils pour-
raient juger indispensables. On ne peut pas penser que l’Acte général
soit contraire à intention de cette résolution adoptée en parallèle, et le
même jour. J'aimerais répéter ici ce que je disais au paragraphe 7 au sujet
du protocole de 1924, qui est tout aussi pertinent pour l’Acte général:

«Les rédacteurs [du protocole de 19241 ne pensèrent pas apparem-
ment que les Etats qui ne voulaient pas accepter la juridiction obli-
gatoire de la Cour en adhérant à la «clause facultative» du Statut
assumeraient quand même cette obligation en adhérant simplement
[au protocole]. »

14. L’Acte général de 1928 est entré en vigueur le 16 août 1929, après
l’adhésion du nombre voulu d'Etats (deux: la Suéde (13 mai 1929) et la
Belgique (18 mai 1929)). D'autres Etats suivirent: vingt-trois en tout ont
adhéré à l’Acte général, le dernier étant la Lettonie, le 17 septembre 1935
(voir Traités multilatéraux déposés auprès du Secrétaire général: Etat au
31 décembre 1999, New York, Nations Unies, 2000).

En fait, les vingt-trois Etats qui, dans les quelques années suivant 1928,
ont adhéré à l’Acte général de 1928 avaient, avant leur adhésion, fait des
déclarations en vertu de la «clause facultative». C’est ce que montre le
tableau à la page 43, établi à partir des renseignements les plus fiables
dont on dispose. Il est intéressant aussi de noter que les réserves dont ces
Etats ont assorti leur adhésion a l’Acte général étaient en substance iden-
tiques à celles qui accompagnaient leur déclaration d'acceptation de la
compétence de la Cour en vertu de la «clause facultative».

15. L'Inde qui, comme je l’ai expliqué, avait déjà adopté la «clause
facultative» le 19 septembre 1929, adhéra à l’Acte général le 21 mai 1931,
en même temps que la Grande-Bretagne et d’autres pays du Com-
monwealth comme l'Australie, la Nouvelle-Zélande et le Canada (note:
Padhésion du Canada eut lieu le 1° juillet 1931):

«Sont exclus de la procédure décrite dans l’Acte général ...

iii) les différends entre le Gouvernement de l’Inde et les gouver-
nements de tous autres Membres de la Société des Nations,
membres du Commonwealth britannique de nations, différends
qui seront réglés selon une méthode convenue entre les parties
ou dont elles conviendront.»

(Note: cette réserve était commune à toutes les nations du Commonwealth
mentionnées ci-dessus.)

34
INCIDENT AÉRIEN (OP. IND. ODA)

43

 

 

Etat Date d'adhésion Date de la déclaration en
à l'Acte général de 1928 vertu de la clause facultative

Suède 13 mai 1929 18 mars 1926
Belgique 18 mai 1929 25 septembre 1925
Danemark 14 avril 1930 28 janvier 1921
Norvège 11 juin 1930 6 septembre 1921/

22 septembre 1926
Pays-Bas 8 août 1930 6 août 1921/

22 septembre 1926
Finlande 6 septembre 1930 3 mars 1927
Luxembourg 15 septembre 1930 1921
Espagne 16 septembre 1930 21 septembre 1928
Australie 21 mai 1931 20 septembre 1929/

14 mars 1922
France 21 mai 1931 19 septembre 1929
Grande-Bretagne 21 mai 1931 19 septembre 1929
Inde 21 mai 1931 19 septembre 1929
Nouvelle-Zélande 21 mai 1931 19 septembre 1929

Canada

Estonie
Italie
Grèce
Irlande
Pérou
Turquie
Suisse
Ethiopie
Lettonie

1°” juillet 1931

3 septembre 1931
7 septembre 1931
14 septembre 1931
26 septembre 1931
21 novembre 1931
26 juin 1934

7 décembre 1934
15 mars 1935

17 septembre 1935

20 septembre 1929/
28 juillet 1930

25 juin 1928

9 septembre 1929
12 septembre 1929
14 septembre 1929
19 septembre 1929
26 juin 1934

7 décembre 1934
12 juillet 1926

10 septembre 1929

 

(Note: Les renseignements figurant dans le tableau ci-dessus proviennent des
rapports annuels de la Cour permanente de Justice internationale.)

A la veille de la guerre en Europe, l'Inde (avec le Royaume-Uni et
d’autres nations du Commonwealth), par une communication parvenue
au Secrétariat le 15 février 1939, fit la déclaration suivante:

«L'Inde continuera, après le 16 août 1939, à participer à [l' Acte
général] sous la réserve qu’à partir de cette date, la participation de
l'Inde ne s'étendra pas ... aux différends relatifs à des événements qui
viendraient à se produire au cours de la guerre. La participation de
l'Inde à l’Acte général après le 16 août 1939 continuera, comme par
le passé, à être subordonnée aux réserves énoncées dans son instru-
ment d'adhésion.»

35
INCIDENT AERIEN (OP. IND. ODA) 44

16. L’Acte général a été revisé en 1949 de maniére a tenir compte du
nouveau système des Nations Unies. Depuis 1949, pas un seul Etat n'a
accédé à l’Acte général dans sa version revisée. Au contraire, plusieurs
Etats ont dénoncé l’Acte général auquel ils avaient adhéré avant la revi-
sion.

Après la seconde guerre mondiale, le Pakistan a déclaré, dans la noti-
fication de succession qu'il a adressée au Secrétaire général le 30 mai 1974
(voir la base de données du Recueil des traités des Nations Unies, mise à
jour au 13 juin 2000) qu’il «continuf[ait] d’être lié par l'adhésion de l'Inde
britannique à l'Acte général de 1928» mais qu’«il ne main[tenait] pas les
réserves faites par l'Inde britannique». C’est le seul acte positif qu’un
Etat ait accompli après la guerre à l'égard de l’Acte général de 1928.

*
* *

17. Je conclus maintenant cette analyse détaillée de lActe général de
1928 en répétant, comme je l’ai dit au paragraphe 2, que je considère moi
aussi que la Cour n’a pas compétence pour connaître de la requête du
Pakistan sur la base des dispositions de l’article 17 de l’Acte général; tou-
tefois, je suis amené à cette conclusion par des raisons différentes: non
pas, comme le dit la Cour, parce que l'Inde n’est pas aujourd’hui partie à
l'Acte général de 1928 revisé en 1949, mais parce que l’Acte lui-même ne
peut pas être considéré comme un document qui conférerait compétence
obligatoire à la Cour indépendamment ou en sus de la «clause facul-
tative» visée au paragraphe 2 de l’article 36 du Statut de la Cour perma-
nente ou de la Cour actuelle. La compétence de la Cour lui est conférée
exclusivement par les paragraphes | ou 2 de l’article 36 de son Statut.

{ Signé) Shigeru Opa.

36
